Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 1 of 7 PageID 159




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


NICHOLAS SHADLICH,

       Plaintiff,

v.                                                     Case No. 8:20-cv-389-T-60CPT

MAKERS NUTRITION LLC,

      Defendant.
________________________________________/

           ORDER GRANTING IN PART AND DENYING IN PART
     “DEFENDANT’S MOTION TO DISMISS AND MEMORANDUM OF LAW”

       This matter is before the Court on “Defendant’s Motion to Dismiss and

Memorandum of Law,” filed on May 28, 2020. (Doc. 16). On June 18, 2020,

Plaintiff filed a response in opposition to the motion. (Doc. 22). On July 6, 2020,

Defendant filed a reply. (Doc. 26). After reviewing the motion, response, court file,

and the record, the Court finds as follows:

                                      Background1

       In 2015, Plaintiff Nicholas Shadlich began receiving “repeated and harassing

telemarketing calls” to his personal cellular telephone number from Defendant

Makers Nutrition, LLC, a supplier of custom manufactured nutraceutical

supplements. According to Plaintiff, he made numerous oral and written requests



1The Court accepts the well-pleaded facts in Plaintiff’s complaint as true for purposes of
the pending motion to dismiss, but it does not accept as true any legal conclusions couched
as factual allegations. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Papasan v. Allain,
478 U.S. 265, 286 (1986).

                                         Page 1 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 2 of 7 PageID 160




that Defendant quit calling, but Defendant continued to make phone calls for

telemarketing purposes. On February 20, 2020, Plaintiff filed a three-count

complaint alleging: failure to honor the national do-not-call list in violation of the

Telephone Consumer Protection Act of 1991 (“TCPA”) (Count I), failure to maintain

a company do-not-call list in violation of the TCPA (Count II), and invasion of

privacy (Count III).

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions



                                        Page 2 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 3 of 7 PageID 161




or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

                                           Analysis

         Defendant moves to dismiss the complaint, arguing that (1) Counts I and II

should be dismissed for failure to state a claim and lack of subject matter

jurisdiction and (2) Count III should be dismissed for failure to state a claim.

Counts I and II

         Defendant contends that Counts I and II should be dismissed for failure to

state a claim and lack of subject matter jurisdiction. Specifically, Defendant argues

that because Plaintiff was using his cell phone for business purposes, his use places

the phone number outside of the TCPA’s “residential telephone” definition.

Defendant asks this Court to take into consideration certain records and facts,

including Plaintiff’s LinkedIn, Facebook, and Twitter profiles, along with his profile

with US Health Group.2

         The determination of whether a telephone number is a business or

residential number is a factual determination, and this determination is often more

difficult when the number at issue is a wireless number. See 47 C.F.R. § 64.1200(e)

(incorporating by reference analysis from FCC Report and Order pertaining to

wireless residential subscribers); In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02–



2   The Court does not consider or rely on these records when ruling on this motion.

                                           Page 3 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 4 of 7 PageID 162




278, F.C.C. 03-153 (July 3, 2003) (FCC Report and Order), ¶¶ 34-36 (“As a practical

matter, since determining whether any particular wireless subscriber is a

‘residential subscriber’ may be more fact-intensive than making the same

determination for a wireline subscriber, we will presume wireless subscribers who

ask to be put on the national do-not-call list to be ‘residential subscribers.’”); see also

68 Fed. Reg. at 44147. As such, it appears that this issue is more appropriately

considered at a later stage of the proceedings. See Bank v. Independence Energy

Group LLC, No. 12-cv-1369, 2014 WL 4954618, at *4 (E.D.N.Y. Oct. 2, 2014)

(denying motion to dismiss after concluding that issue of whether phone number

was used for residential or business purposes could not be resolved without some

limited discovery and indicating that issue may be susceptible to resolution at the

summary judgment stage). At this time, the Court will not resolve factual questions

or address the merits of the case. The Court finds that Counts I and II are facially

sufficient and that the Court has subject matter jurisdiction over this action as pled.

Therefore, the motion to dismiss is denied as to these grounds.

Count III

       Defendant argues that Plaintiff’s invasion of privacy claim should be

dismissed for failure to state a claim. Under Florida law, there are three categories

of privacy torts: (1) appropriation, (2) intrusion, and (3) public disclosure of private

facts. See Oppenheim v. I.C. Sys. Inc., 695 F. Supp. 2d 1303, 1308 (M.D. Fla. 2010).

In this case, Plaintiff appears to allege intrusion upon seclusion, which has been

defined by the Florida Supreme Court as “physically or electronically intruding into



                                        Page 4 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 5 of 7 PageID 163




one’s private quarters.” See Allstate Ins. Co. v. Ginsberg, 863 So. 2d 156, 162 (Fla.

2003).

         “One of the elements of intrusion is that the invasion of privacy must be

highly offensive to a reasonable person.” Sprogis v. Suntrust Bank, No. 6:13-cv-365-

Orl-37, 2013 WL 2456090, at *2 (M.D. Fla. Jun. 6, 2013) (citing Oppenheim, 695 F.

Supp. 2d at 1309). Further, the level of offensiveness must be “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency.”

Id. (internal quotation omitted).

         Assuming, arguendo, that a telephone call constitutes a physical or electronic

intrusion, a review of the case law reflects that allegations of consistent phone calls,

without more, are not sufficiently outrageous to state an intrusion upon seclusion

claim. See id. at *2 (granting motion to dismiss after concluding that “the Court

cannot say that allegations of consistent phone calls, without more, are sufficiently

outrageous to state an intrusion claim”); Neeley v. Wells Fargo Fin., Inc., No. 8:12-

cv-542-T-33AEP, 2012 WL 5949106 at *1; 4-5 (M.D. Fla. Nov. 28, 2012) (dismissing

intrusion claim because allegations of continuous belligerent and belittling debt

collection calls made to the plaintiff’s cell phone and place of employment were not

sufficient to satisfy Florida’s outrageousness standard); see also McGinity v.

Tracfone Wireless, Inc., 5 Supp. 3d 1337, 1339, 1341-42 (M.D. Fla 2014) (dismissing

claim after finding that an allegation of over 6,000 harassing and threatening phone

calls did not satisfy the outrageousness standard for an intentional infliction of

emotional distress claim); Oppenheim, 695 F. Supp. at 1309-10 (holding that a



                                        Page 5 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 6 of 7 PageID 164




collection agency’s act of placing more than thirty-five phone calls during a three-

month period, sometimes calling from four to six times a day, did not rise to the

level of outrageousness necessary to sustain an intrusion claim); Kent v. Harrison,

467 So. 2d 1114, 1114-15 (Fla. 2d DCA 1985) (holding that an allegation of

continuous phone calls for several months was not sufficient to establish a claim for

intentional infliction of emotional distress because the court could not conclude that

the behavior was so outrageous or extreme).

      Although Plaintiff alleges that he received over 98 phone calls over the course

of a year – which disrupted his privacy, depleted his cellular battery life, wasted

data storage capacity, wasted his time, prevented him from using and enjoying his

telephone for personal reasons, and caused the risk of personal injury due to

distraction – the Court finds that allegations of consistent phone calls, without

more, are insufficient in this case to state a claim for intrusion upon seclusion.

Consequently, Count III must be dismissed without prejudice to any right Plaintiff

may have to file an amended claim, if he may do so in good faith.

      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s Motion to Dismiss and Memorandum of Law” (Doc. 16) is

          hereby GRANTED IN PART and DENIED IN PART.

      2. The motion is DENIED as to Counts I and II.

      3. The motion is GRANTED as to Count III.




                                       Page 6 of 7
Case 8:20-cv-00389-TPB-CPT Document 29 Filed 09/03/20 Page 7 of 7 PageID 165




     4. Plaintiff is directed to file an amended complaint, if he may do so in good

        faith, on or before September 18, 2020. Irrespective of whether Plaintiff

        files an amended complaint, Defendant must respond to the operative

        complaint on or before October 2, 2020.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 3rd day of

September, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 7 of 7
